STATE OF MICHIGAN

                            COURT OF APPEALS



TRUCK INSURANCE EXCHANGE,                                            UNPUBLISHED
                                                                     May 11, 2017
               Plaintiff-Appellant,

v                                                                    No. 332318
                                                                     Kent Circuit Court
FARM BUREAU GENERAL INSURANCE                                        LC No. 14-011202-NF
COMPANY OF MICHIGAN,

               Defendant-Appellee.


Before: WILDER, P.J., and BOONSTRA and O’BRIEN, JJ.

PER CURIAM.

        Plaintiff, Truck Insurance Exchange, appeals as of right the trial court’s March 22, 2016
final order, which granted summary disposition pursuant to MCR 2.116(C)(10) in favor of
defendant, Farm Bureau General Insurance Company of Michigan. We affirm.

        The facts of this case are undisputed. On December 8, 2013, Leslie Cadman lost control
of his vehicle and crashed into a guardrail. After the crash, Cadman called his grandson, Harry
Bradley, Jr., asking for assistance, and Bradley traveled in a pickup to the scene of the crash
shortly thereafter. When Bradley arrived, Cadman joined Bradley in Bradley’s pickup. While
both men waited in the pickup for a tow truck to arrive, an unrelated vehicle rear-ended
Bradley’s pickup, and Cadman sustained various injuries as a result of the collision. Plaintiff
paid for Cadman’s no-fault personal protection insurance benefits but later sued defendant,
seeking a declaratory judgment and reimbursement for the benefits that it had paid. Plaintiff and
defendant subsequently exchanged motions for summary disposition, and the trial court,
recognizing that MCL 500.3114(3) controlled, granted defendant’s motion for summary
disposition and denied plaintiff’s motion for summary disposition. This appeal followed.

        There is only one issue before us on appeal: whether the trial court erred by concluding
that Bradley was a self-employed sole proprietor at the time of the collision. If he was, plaintiff
was responsible for paying benefits for Cadman pursuant to MCL 500.3114(3). If he was not,
defendant was responsible for paying benefits for Cadman pursuant to MCL 500.3114(1). The
trial court determined that Bradley was, in fact, a self-employed sole proprietor at the time of the
collision, and we agree with that decision.

       “Summary disposition [pursuant to MCR 2.116(C)(10) is appropriate if there is no
genuine issue regarding any material fact and the moving party is entitled to judgment as a
                                                -1-
matter of law.” Latham v Barton Malow Co, 480 Mich. 105, 111; 746 NW2d 868 (2008). In
reviewing a motion for summary disposition pursuant to MCR 2.116(C)(10), courts are required
to consider “the pleadings, admissions, and other evidence submitted by the parties in the light
most favorable to the nonmoving party.” Id. Ultimately, a trial court’s decision on a motion for
summary disposition pursuant to MCR 2.116(C)(10) is reviewed de novo. Id.

         Likewise, a trial court’s interpretation and application of statutory provisions is also
reviewed de novo. Yono v Dep’t of Transp, 499 Mich. 636, 645; 885 NW2d 445 (2016). At issue
is this case in MCL 500.3114, which provides, in relevant part, as follows:

               (1) Except as provided in subsections (2), (3), and (5), a personal
       protection insurance policy described in section 3101(1) applies to accidental
       bodily injury to the person named in the policy, the person’s spouse, and a relative
       of either domiciled in the same household, if the injury arises from a motor
       vehicle accident. . . .

                                              * * *

               (3) An employee, his or her spouse, or a relative of either domiciled in the
       same household, who suffers accidental bodily injury while an occupant of a
       motor vehicle owned or registered by the employer, shall receive personal
       protection insurance benefits to which the employee is entitled from the insurer of
       the furnished vehicle.

        Consequently, in order for MCL 500.3114(3) to apply to the facts and circumstances of
this case, four elements must have been satisfied: (1) Cadman must have been a relative of
Bradley; (2) Cadman must have been domiciled with Bradley; (3) Cadman must have been an
occupant of a vehicle that was owned or registered by Bradley; and (4) the vehicle must have
been furnished by an employer. Before the trial court and again on appeal, plaintiff concedes
that the first three requirements are satisfied. Thus, our determination is limited to the fourth and
final requirement—whether the vehicle was furnished by an employer. While the terms
“employer” and “employee” are not statutorily defined for purposes of MCL 500.3114(3), our
Supreme Court has concluded that a self-employed sole proprietor is, in essence, an employer
and an employee for purposes of that subsection. See Celina Mut Ins Co v Lake States Ins Co,
452 Mich. 84, 89; 549 NW2d 834 (1996). Thus, we must determine whether Bradley was a self-
employed sole proprietor at the time of the December 8, 2013 collision. We conclude that he
was.

        During his deposition, Bradley openly acknowledged that he “could have been” self-
employed at the time of the collision, that his self-employment was “a sporadic thing,” that he
was “self-employed on and off” as a “[h]andyman repairing stuff, just similar stuff like that,
repairing cars,” that the pickup involved in the collision at issue was insured by a commercial
insurance policy, that he selected the commercial insurance policy for his pickup because “[i]t
was the cheapest and . . . [he] had a car hauler, and occasionally one of [his] jobs, the car would
be broke down and [he] would have to go get it and that was what [he] needed it for was the
insurance,” that he used the pickup when was working as a handyman, and that he made “[j]ust
enough to live, maybe a thousand dollars” each year doing this type of work. In our view, this

                                                -2-
evidence is sufficient to support the trial court’s conclusion that, as a matter of law, Bradley was
a self-employed sole proprietor at the time of the December 8, 2013 collision.

       While we acknowledge that he did not register his handyman work with the State of
Michigan or otherwise acknowledge it for tax purposes, we nevertheless believe that his actions,
and especially his decision to purchase a commercial insurance policy due, at least in part, to his
handyman work in hauling vehicles, provided sufficient evidence to render summary disposition
appropriate in this case. Similarly, although we appreciate plaintiff’s efforts to liken Bradley’s
actions to those of “a teenager babysitting or cutting lawns,” we ultimately find those
comparisons unpersuasive. The facts and circumstances presented in this case are more akin to a
scenario where a grown adult babysits or cuts lawns somewhat consistently over a 15-year period
in a manner that makes it necessary, or at least convenient, to obtain a commercial insurance
policy for his or her vehicle in order to transport equipment as part of that self-employment.
Accordingly, we reject plaintiff’s arguments in this regard.

       Affirmed. Defendant, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                             /s/ Kurtis T. Wilder
                                                             /s/ Mark T. Boonstra
                                                             /s/ Colleen A. O'Brien




                                                -3-